I concur in holding that the testimony of Roddy, wherein he testified that a woman named Baldwin, "in the absence of appellant had told him, Roddy, that appellant knew her, and knew the man with her was not her husband, but required them to register that way to get the room," and the testimony of Roddy wherein he testified a "young fellow told him he had been in bed with appellant," is inadmissible. Neither of these witnesses testified in the case, and appellant is not placed in position to have heard them make the statements to Roddy. The other testimony I think admissible.